Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 7, line 4, filed 19 October 2021, with respect to the rejection of Claims 1, 3-4, 6, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (United States Patent Publication No. US 2010/0279025 A1), hereinafter Fu, and Claims 2, 5, and 10 under 35 U.S.C. 103 as being unpatentable over Fu, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, Claim 7 under 35 U.S.C. 103 as being unpatentable over Fu et al. (United States Patent Publication No. US 2010/0279025 A1), hereinafter Fu, and in further view of Takemura et al. (United States Patent Publication No. US 2009/0253084 A1), hereinafter Takemura, and Claims 8 and 11 under 35 U.S.C. 103 as being unpatentable over Fu et al. (United States Patent Publication No. US 2010/0279025 A1), hereinafter Fu, and in further view of Yao et al. (United States Patent Publication No. US 2015/0064904 A1), hereinafter Yao, have been fully considered but they are not persuasive. Applicant has argued that the rejection of Claim 2, which is analogous to the now-amended Claim 1 which incorporates the limitations of Claim 2 into Claim 1, under 35 U.S.C. 103 as being unpatentable over Fu, and in further view of Urano, should be withdrawn as Fu and Urano are drawn to nonanalogous art which seeks to resolve different issues. MPEP § 2141.01(a)(I) states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” As an initial matter, both of the prior art references and the present application are in the same field of the production of patterned surfaces comprising silicon-containing compounds. This is evidenced by both prior art references and the present application being classified by the CPC Code G03F7/075X group of classifications. Thus, the prior art of record is in the same field of endeavor as the claimed invention and Applicant’s argument that the prior art is nonanalogous to the present application is not persuasive and thus the rejections of record are maintained.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-6, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (United States Patent Publication No. US 2010/0279025 A1), hereinafter Fu, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano.
5.	Regarding Claims 1, 3-6, 10, and 12-13, Fu teaches (Paragraphs [0029-0031]) a silicone skeleton-containing polymer. Fu teaches (Paragraphs [0034-0035]) a photoacid generator. Fu teaches (Paragraph [0034]) a peroxide. Fu teaches (Paragraph [0034]) the peroxide being an organic peroxide selected from the group consisting of dialkyl peroxide and diacyl peroxide compounds. Fu teaches (Paragraph [0034]) the peroxide being present in an amount of 0.1 to 50 parts by weight per 100 parts by weight of the silicone skeleton-containing polymer. Fu teaches (Paragraphs [0032-0033]) a solvent. Fu teaches (Paragraph [0034]) the peroxide being present in an amount of 1 to 20 parts by weight per 100 parts by weight of the silicone skeleton containing polymer.
6.	Regarding Claim 9, Fu teaches (Paragraph [0037]) applying the photosensitive resin composition to form a photosensitive resin coating on a substrate. Fu teaches (Paragraph [0042]) exposing the photosensitive resin coating to radiation. Fu teaches (Paragraph [0042]) developing the exposed resin coating in a developer.
7.	However, Fu does not explicitly teach the epoxy-containing silicone resin comprising the silicone skeleton-containing polymer comprising recurring units having the formulae (a1) to (a4) and (b1) to (b4) of the instant application. Furthermore, Fu does not explicitly teach a crosslinker. Furthermore, Fu does not explicitly teach post-curing the patterned resin coating resulting from development step at a temperature of 100 to 250° C. Furthermore, Fu fails to explicitly teach 0 < a4 < I and 0 < b4 < 1.

8.	Urano teaches (Paragraphs [0048-0058]) the epoxy-containing silicone resin comprising the silicone skeleton-containing polymer comprising recurring units having the formulae (a1) to (a4) and (b1) to (b4) of the instant application. Urano teaches (Paragraphs [0048-0058]) 0 < a4 < I and 0 < b4 < 1. Urano teaches (Paragraph [0038]) that photosensitive resin compositions, therein chemically amplified negative resist composition, therein disclosed can form fine patterns allowing for smaller pattern features, which are needed for higher density and higher integration chips.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Fu to incorporate the teachings of Urano to have the epoxy-containing silicone resin comprising the silicone skeleton-containing polymer comprising recurring units having the formulae (a1) to (a4) and (b1) to (b4) of the instant application. Doing so would allow for higher density and higher integration chips, as understood by Urano.

10.	Urano teaches (Paragraphs [0080-0083]) a crosslinker. Urano teaches (Paragraph [0082]) that a crosslinker augments the strength of the photosensitive resin coating.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Fu to incorporate the teachings of Urano to have a crosslinker. Doing so would augment the strength of the photosensitive resin coating, as understood by Urano.

12.	Urano teaches (Paragraph [0218]) post-curing the patterned resin coating resulting from development step at a temperature of 100 to 250° C. Urano teaches (Paragraph [0218]) that post-curing the patterned resin coating is effective for increasing the crosslinking density of the patterned resin coating and removing the residual volatile matter.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Fu to further comprise post-curing the patterned resin coating resulting from development step at a temperature of 100 to 250° C. Doing so would increase the crosslinking density of the patterned resin coating and removing the residual volatile matter, as understood by Urano.

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (United States Patent Publication No. US 2010/0279025 A1), hereinafter Fu, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, and in further view of Takemura et al. (United States Patent Publication No. US 2009/0253084 A1), hereinafter Takemura.
15.	Regarding Claim 7, Fu in further view of Urano teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Fu does not explicitly teach a quencher. 
16.	Takemura teaches (Paragraph [0570]) a quencher. Takemura teaches (Paragraph [0570]) that a quencher holds down the rate of acid diffusion within the photosensitive resin coating, resulting in better resolution.
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Fu to incorporate the teachings of Takemura to have a quencher. Doing so would result in better resolution, as understood by Takemura.

18.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (United States Patent Publication No. US 2010/0279025 A1), hereinafter Fu, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, and in further view of Yao et al. (United States Patent Publication No. US 2015/0064904 A1), hereinafter Yao.
19.	Regarding Claims 8 and 11, Fu in further view of Urano teaches all elements of the present claimed invention as set forth in Claims 1 and 9 above, respectively. However, Fu does not explicitly teach a substrate having grooves and/or holes having an opening width of 10 to 100 μm and a depth of 10 to 120 μm.
20.	Yao teaches (Paragraphs [0046 and 0054]) a substrate having grooves and/or holes having an opening width of 10 to 100 μm and a depth of 10 to 120 μm. Yao teaches (Paragraph [0046 and 0054]) a patterned substrate imparts topographical features to photosensitive resin coating formed thereon.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Fu to incorporate the teachings of Yao to utilize a substrate having grooves and/or holes having an opening width of 10 to 100 μm and a depth of 10 to 120 μm. Doing so would impart topographical features to photosensitive resin coating formed thereon, as understood by Yao.

22.	Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, and in further view of Makinoshima et al. (United States Patent Publication No. US 2020/0354501 A1), hereinafter Makinoshima.
23.	Regarding Claims 1, 3-8, and 12-13, Urano teaches (Paragraphs [0048-0058]) a silicone skeleton-containing polymer. Urano teaches (Paragraphs [0084-0180]) a photoacid generator. Urano teaches (Paragraphs [0048-0058]) the silicone skeleton-containing polymer comprising recurring units having the formulae (a1) to (a4) and (b1) to (b4) of the instant application. Urano teaches (Paragraphs [0080-0083]) a crosslinker. Urano teaches (Paragraphs [0181-0182]) a solvent. Urano teaches (Paragraphs [0183-0199]) a quencher. Urano teaches (Paragraphs [0048-0058]) 0 < a4 < 1 and 0 < b4 < 1. Urano teaches (Paragraphs [0215-0226]) a substrate having grooves and/or holes having an opening width of 10 to 100 μm and a depth of 10 to 120 μm and a photosensitive resin coating formed thereon from the photosensitive resin composition.
24.	Regarding Claims 9-11, Urano teaches (Paragraphs [0215-0226]) applying the photosensitive resin composition to form a photosensitive resin coating on a substrate. Urano teaches (Paragraphs [0215-0226]) exposing the photosensitive resin coating to radiation. Urano teaches (Paragraphs [0215-0226]) developing the exposed resin coating in a developer. Urano teaches (Paragraph [0218]) post-curing the patterned resin coating resulting from development step at a temperature of 100 to 250° C. Urano teaches (Paragraphs [0215-0226]) a substrate having grooves and/or holes having an opening width of 10 to 100 μm and a depth of 10 to 120 μm.

25.	However, Urano fails to explicitly teach a peroxide. Furthermore, Urano fails to explicitly teach the peroxide being an organic peroxide selected from the group consisting of dialkyl peroxide and diacyl peroxide compounds. Furthermore, Urano fails to explicitly teach the peroxide being present in an amount of 0.1 to 50 parts by weight per 100 parts by weight of the silicone skeleton-containing polymer. Furthermore, Urano fails to explicitly teach the peroxide being present in an amount of 1 to 20 parts by weight per 100 parts by weight of the silicone skeleton containing polymer.

26.	Makinoshima teaches (Paragraphs [0197-0202]) a peroxide. Makinoshima teaches (Paragraphs [0197-0202]) the peroxide being an organic peroxide selected from the group consisting of dialkyl peroxide and diacyl peroxide compounds. Makinoshima teaches (Paragraphs [0197-0202]) the peroxide being present in an amount of 0.1 to 50 parts by weight per 100 parts by weight of the silicone skeleton-containing polymer. Makinoshima teaches (Paragraphs [0197-0202]) the peroxide being present in an amount of 1 to 20 parts by weight per 100 parts by weight of the silicone skeleton containing polymer. Makinoshima teaches (Paragraphs [0054 and 0197-0202]) said organic peroxide in the given amounts achieves excellent heat resistance and etching resistance more effectively.
27.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Urano to incorporate the teachings of Makinoshima to utilize a peroxide; the peroxide being an organic peroxide selected from the group consisting of dialkyl peroxide and diacyl peroxide compounds, the peroxide being present in an amount of 0.1 to 50 parts by weight per 100 parts by weight of the silicone skeleton-containing polymer, and the peroxide being present in an amount of 1 to 20 parts by weight per 100 parts by weight of the silicone skeleton containing polymer. Doing so would result in more effective heat resistance and etching resistance, as understood by Makinoshima.

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
29.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
30.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/28/2022